Citation Nr: 1514709	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-29 706	)	DATE
	)
  )

Received from the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy with lymph node dissection and erectile dysfunction.

2.  Entitlement to a rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass grafts.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1970.

By a rating decision entered in April 2011, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, inter alia, denied a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  The RO also denied the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).

In November 2014, after affording the Veteran a videoconference hearing, the undersigned entered a decision granting the Veteran's claim for TDIU.  The matter of his entitlement to a higher rating for PTSD was remanded to the agency of original jurisdiction (AOJ) for additional development.

In December 2014, the AOJ entered a decision implementing the award of TDIU, effective June 4, 2011.  Thereafter, in February 2015 (prior to completion of the development sought with respect to the Veteran's PTSD claim, as outlined in the November 2014 remand), the Veteran's case was returned to the Board of Veterans' Appeals' (Board's) docket under a different docket number, relative to the issues set forth above, on the title page.

As can best be discerned from the record, it appears that the AOJ assumed jurisdiction of the above-listed issues as part and parcel of the Veteran's appeal with respect to TDIU (which, as noted previously, has since been granted).  See Supplemental Statement of the Case (SSOC) issued in December 2013.

This matter is being processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The Board's present decision is limited to an adjudication of the issues listed on the title page.  The Board will consider the Veteran's separately-docketed PTSD claim after the AOJ completes the development sought in the November 2014 remand and, if the benefit sought remains denied, returns that matter to the Board.


FINDING OF FACT

In January 2014, VA received notification from the Veteran, through his representative, that he wished to withdraw from appeal the matter of his entitlement to higher evaluations for prostate cancer and coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In January 2014, VA received notification from the Veteran, through his representative, that he wished to withdraw from appeal the matter of his entitlement to higher evaluations for prostate cancer and coronary artery disease.  Thus, to the extent that those issues can properly be considered to be in appellate status, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review these issues and they must be dismissed.



ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


